The claimant in this case was a tenant farmer residing three miles north of Ashland, Cass County, Illinois. On November 9, 1914, the farm occupied by him was placed under strict quarantine by order of the State Board of Live Stock Commissioners, because the live stock belonging to said claimant on said farm had become afflicted with a dangerous and contagious disease, known as the foot and mouth disease. On November 11, 1914, the farm was still being under quarantine, the dwelling house occupied by claimant was destroyed by fire, and part of his household goods and other personal property situated in said dwelling was also destroyed, for which he now presents his claim for $242.35. Counsel for claimant argue that had it not been for the strict quarantine on said farm prohibiting claimant’s neighbors from going to the house, they would have been able to save the balance of claimant’s personal property, and therefore the State should reimbursce him for the loss that he sustained. The State in placing the quarantine on claimant’s farm ivas acting solely in a governmental capacity for the benefit of its citizens. This work must necessarily be handled through its officers, employees or servants, and if the State in the exercise of its police powers had destroyed the property in question no recovery could be had against the State, there being no statute provided therefor. The judgment of this Court is that the claim be rejected.